Exhibit 10.31

[g50472kmi001.jpg]

100 Sunnyside Blvd., Woodbury, NY 11797 • Phone (516) 677-0200 • Fax (516)
714-1200 • Internet www.veeco.com

Personal & Confidential

March 13, 2006

Mr Benjamin Loh Gek Lim

Roppongi Hills Residence Unit B-3101

12-2, Roppongi 6-Chome, Minato-Ku

Tokyo 106-0032, Japan

EMPLOYMENT AGREEMENT AMENDMENT- SINGAPORE

Dear Mr Loh,

This Employment Agreement is an amendment to the December 9, 2005 agreement and
sets forth the terms and conditions under which Veeco Asia Pte. Ltd (hereinafter
called “the Company”) employs you as Senior Vice President and General Manager
in APAC effective December 12, 2005 and under which you accept such employment
with the Company.

1.              Reporting Relationship

You will report to the Executive Vice President Worldwide Sales in the U.S., or
his/her designees, or to such other persons as the Company may notify you in
writing.

It is understood and agreed that the Company shall have the right to reassign
you to another position with the Company or one of its affiliates from time to
time in the future.  The duties you will have in connection with any position to
which you are assigned in the future, and your reporting responsibilities in
such a position, will be communicated to you at the time you are advised of any
new position.

2.              Place & Hours of Work

Your place of work will be Singapore. All of the authorities and duties to be
performed by the Employee pursuant to this Agreement shall be performed within
the APAC region. You agree that you will be required to travel outside the place
of posting and to other places, both in China and abroad, as part of your work
for the Company.  You also expressly agree that the Company may assign your
employment agreement to any of the Company’s subsidiaries or affiliates, in
Singapore or any other location, at the Company’s option, according to your
capacities.

The normal work hours are from 9:00 a.m. to 6:00 p.m., from Monday to Friday
inclusive, of which one (1) hour break is extended for lunch.  You may be
required to work additional hours, over weekends or on public holidays as
required by your job function and responsibilities and without additional
compensation.


--------------------------------------------------------------------------------


3.              Representations by Employee

You represent that, to the best of your knowledge, you have no contractual or
other commitments to former employers or other entities which would restrict you
from joining the Company or performing your regular job duties under this
Agreement.   In case you breach this agreement without good cause, the Company
will hold you liable for expenses and damages incurred in connection with your
recruitment.

You also warrant that you will not, during your employment with the Company,
improperly use or disclose any proprietary information or trade secrets
belonging to any of your former employers or associates, and will not bring onto
the premises of the Company any property of your former employers or associates,
if any, unless consented to in writing by those former employers or associates.

4.              Remuneration

4.1                     You will be paid a Basic Salary of 42,060 Singapore
Dollars (SGD) per month, payable monthly in arrears (or such other amounts as
may from time to time be agreed in writing).  Thereafter, your basic salary
shall be subject to annual review in accordance with Company policy, at the sole
discretion of the Company.

4.2                     The Company pays a 13th Month Salary termed as the
Annual Wage Supplement (AWS), at the end of the calendar year.  The AWS will be
paid on a pro-rata basis for staff with less than one-year service only if they
have completed their probation and are not serving any termination notice at the
time the AWS is paid out.

4.3                     The Company will provide a monthly housing allowance to
cover your actual housing expenses up to 7,010 (SGD) per month, upon receipt by
the Company of proper documentation evidencing such expenditure. To the degree
it is possible and preferable, the Company, in its sole discretion, may elect to
name itself as the lessor of  such housing, providing you with this benefit
without providing the allowance described above.

4.4                     The Company will also reimburse actual expenses
associated with the education of your children (eligible dependents under age
18) with a monthly limit of 3,505 (SGD), upon receipt by the Company of proper
documentation evidencing such expenditure.

4.5                     You will be eligible to participate in the Veeco Annual
Management Bonus Plan with a target bonus of 50% of your annual base earnings
based on Company and individual performance which is subject to Board of
Director approval.  Details outlining your personal business objectives will be
communicated to you following commencement of your employment.


--------------------------------------------------------------------------------


4.6                     You will also be paid a monthly Transport Allowance of
4,085.58 (SGD), payable monthly together with your base salary.

4.7                     The payment of your salary, bonus and all allowances
shall be subject to such statutory deductions as may be required in accordance
with applicable legislation in force in Singapore from time to time.

4.8                     You will be personally responsible to file appropriate
income tax returns and pay income tax to the Singapore tax authorities on the
remuneration package paid to you under this Agreement.

5.              Sick & Hospitalization Leave

In the event of absence or lateness for whatever reason including illness, you
shall promptly notify the Company on the first working day of absence.  In the
case of absence due to illness greater than five (5) days, you shall provide the
Company with a medical certificate from a registered physician certifying your
incapacity.  In such circumstances, the Company reserves the right to have you
examined by a doctor of its choice.

You will be entitled to take up to fourteen (14) working days paid sick leave
during each year of service.  If not taken during the calendar year, these days
will not be carried forward to the following year.

6.              Annual Leave

You shall be entitled to eighteen (18) days paid vacation leave for each and
every full calendar year of employment to be taken at a time or time convenient
to, and must be approved by the Company.  You will be allowed to carry forward
up to a maximum of five (5) days annual leave to the following year.

7.              Employee Benefits

The Company will extend to you and the eligible dependents of your immediate
family its personal medical, dental, hospitalization and accident insurance
benefits as in effect on the date hereof for employees in similar positions. 
These benefits are subject to our current plans and policy guidelines, the
details of which will be made available to you following commencement of your
employment.  In addition, you will be provided disability insurance (or economic
protection/benefits comparable to disability insurance) in amounts and subject
to conditions comparable to those afforded to employees of Veeco Instruments
Inc., corporate parent of the Company, based in the United States of America. 
While the Company presently intends to continue these benefits indefinitely, it
reserves the right to amend, modify or discontinue them at any time.


--------------------------------------------------------------------------------


8.              Expenses

The Company shall reimburse you for any expenses you incur while engaged in the
business of the Company so long as they are reasonable, in the discretion of the
Company, and in accordance with the Company’s expense reimbursement policies in
effect from time to time, including the requirement to submit on a timely basis
proper receipts or other evidence documenting such expenditures.

9.              Obligations & Conduct of Employees

9.1                                 You shall devote your full working time and
ability to the business of the Company and its affiliated companies in
accordance with the instructions you receive from the Company and consistent
with the duties and responsibilities assigned to you from time to time.

9.2                                 You agree that you will not, during the term
of this Agreement, become associated directly or indirectly with any business
whose activities may be competitive with those of the Company, its employees, or
its affiliated companies.

9.3                                 You shall periodically submit or provide
written reports of your business activities to the Company or such superior(s)
as the Company may designate from time to time.

9.4                                 Publications or speeches by you which
concern the activities or interests of the Company must be cleared in advance by
your supervisor unless they are for the purposes of sales promotion for the
Company or are otherwise within the scope of your usual job functions.

9.5                                 At your request, the Company has agreed that
you may serve as a member of the Board of Directors of Schweiter Technologies
AG, a Swiss company engaged in the textiles, semiconductor back end and
opthalmics industries, provided that (a) Schweiter does not compete (now or in
the future) with any of the Company’s business activities; (b) your board
service to Schweiter does not interfere with your responsibilities to the
Company and takes no more than 10 working days per year; and (c) both you and
the Company will monitor the situation and confirm that (a) and (b) continue to
be true and that, if at any time one or more of these conditions fails to be
satisfied, you will notify the Company and resign from the board position with
Schweiter.  As a reminder, your confidentiality obligations to the Company apply
to all of your activities with Schweiter.

9.6                                 You agree to abide by all the Company’s
policies and procedures as in effect from time to time and which shall form part
of this Agreement, and to comply with all work rules and instructions
communicated to you by the Company from time to time.


--------------------------------------------------------------------------------


10.       Duration of Employment Agreement

10.1                           During the first 24 months of employment, the
Company shall be entitled to terminate your employment upon 12 months prior
written notice.  Thereafter, the normal notice period will apply, which in your
case would be nine (9) months.  In lieu of notice, the Company may pay your base
salary and other non-contingent monetary benefits which otherwise would have
been payable during this notice period.

10.2                           Once notice of termination of this Agreement is
provided, the Company may, in its discretion, request that you take any accrued
but unused vacation.

10.3                           Notwithstanding Section 10.1, the Company shall
be entitled to terminate your employment immediately upon written notice (but
without prejudice to the rights and remedies of the Company for any breach of
this Agreement and to your continuing obligations under this Agreement) if you
are guilty of dishonesty or serious or persistent misconduct or neglect or
refusal to attend to your duties or fail to perform any of your obligations
hereunder, or fail to observe the Company’s disciplinary rules or any other
regulations of the Company from time to time in force.  In such case, no
severance, continuation of salary or other benefits shall be payable to you.

10.4                           Notwithstanding Section 10.1, the Company shall
be entitled to terminate your employment upon 10 days written notice to you if
you are incapacitated by illness or otherwise unable to perform your duties
hereunder for more than 120 days in any period of twelve (12) consecutive
calendar months.  In such case, you shall receive salary continuation payments
equal to nine (9) months base salary, provided that you sign a general release
of claims in a form acceptable to the Company.

10.5                           Upon the service of any notice of termination of
this Agreement by you for any reason or by the Company, any bonuses or annual
leave which may have accumulated or which you may be entitled to shall be
forfeited.

10.6                           Upon termination of employment for any reason, or
at any other time requested by the Company, you shall promptly return all
Company property to the Company.

10.7                           You agree to give the Company six (6) months
written notice prior to your decision to leave the Company.

11.       Confidentiality, Non-Competition, Inventions and Work Product

11.1                           You shall not, during the continuance of your
employment or after its termination for a period of five (5) years:  (a)
disclose, divulge, impart or reveal to any person or company any of the trade
secrets of the Company or its affiliates, any information regarding the


--------------------------------------------------------------------------------


confidential operations, processes, dealings of the Company or its affiliates or
any confidential, non-public information concerning the organization, business,
finance, transactions or affairs of the Company or of any of its affiliated
companies (all of the above hereinafter collectively referred to as
“Confidential Information”); (b) use such trade secrets for any purpose other
than performing your job duties under this Agreement; or (c) use or attempt to
use any such Confidential Information in any manner which may injure or cause
loss either directly or indirectly to the Company or its business.

11.2                           You agree that you shall not, directly or
indirectly, at any time during the one (1) year period commencing upon
termination of your employment with the Company, for any reason, either on your
own account or for any other person or entity, solicit, interfere with or
endeavor to entice away from the Company or any of its related companies, any
person who to your knowledge is, or has at any time in the one year (1) period
immediately prior to the termination of your employment, been a client, customer
or employee of, or in the habit of dealing with the Company or any of its
related companies.

11.3                           You agree that you shall not, directly or
indirectly, at any time during the one (1) year period commencing upon your
termination of employment with the Company for any reason, render or engage in
any Competing Service (as defined below), either on your own account or for any
other reason or entity, in Singapore, where you provided services on behalf of
the Company during the last two (2) years of employment with the Company or any
of its affiliates.  The term “Competing Service” is defined as any involvement
with the type of products, processes or services with which you, during the last
two (2) years of your employment with the Company or any of its affiliates, (a)
worked or (b) about which you acquired or had access to Confidential
Information.

11.4                           You agree to promptly disclose to Company any
inventions, original works of authorship, development, concepts, improvements or
trade secrets, whether or not patentable or subject to copyright or similar
laws, which you make during the period of your employment with the Company and
which relate to the scope of your employment.  You agree to assign all right,
title and interest in such intellectual properties to the Company, and will
cooperate fully with respect to any filings or registrations the Company wishes
to make to protect those properties.

12.       Pre-Conditions to Employment with the Company

This Agreement, and hence your employment with the Company, is contingent upon
favourable reference checks and your present or previous employers releasing you
from any advance notice of resignation as well as any restrictive and
non-competition covenants which may affect or restrict the scope and obligations
of your employment with the Company as determined by the Company.


--------------------------------------------------------------------------------


This Agreement is also contingent upon favorable background and reference checks
including approved technology clearance for Veeco products and the compliance
with U.S. Export Administration Regulations (EAR).  Until that technology
clearance is received, you will only have exposure to unrestricted products,
technology and facilities during your initial employment.

13.          Other

If one of the provisions of this Employment Agreement is held to be invalid, the
other provisions shall remain valid and the invalid provision shall be replaced
by such valid one which shall have the closest admissible economic effect.  The
same shall be true in case of incompleteness.

This Employment Agreement is the entire agreement between you and the Company
relating to your employment with the Company and replaces, supersedes and
cancels all other oral or written understanding and agreements between you and
the Company that may have existed prior to the date of this Agreement regarding
your employment with the Company.

Failure to enforce any provisions of this Employment Agreement shall not
constitute a waiver of such provision or affect either party’s right to require
the future performance thereof.

This Employment Agreement shall be governed by and construed in accordance with
the laws of Singapore, without giving effect to any choice of law or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than Singapore.

This Agreement may not be modified, altered or changed without the written
consent of both parties.

Please confirm your acceptance of the above terms and conditions by signing this
Agreement below and returning it to the Company no later than March 31, 2006.

Sincerely,

 

Veeco Asia Pte. Ltd

 

 

 

John Bulman

 

Robert Bradshaw

Executive Vice President

 

Senior Vice President

Worldwide Sales

 

Corporate Human Resources

 


--------------------------------------------------------------------------------


Acceptance by Employee:

I, Benjamin Loh Gek Lim, hereby confirm my acceptance of all the above terms and
conditions, and my commencement date

will be

.

 

 

 

 

 

 

Signature / Date

 


--------------------------------------------------------------------------------